DETAIL ACTION
	Claims 1, 3-9, 11-17 and 19-20 are allowed in this Office Action (re-number 
1-17).
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Pin Wu (Reg. # 80,173) on July 20, 2022.
The application has been amended as follows:
Claims 1, 3, 9, 11 and 17-20 are amended.
Claims 2, 10 and 18 are cancelled.

AMENDMENTS TO THE CLAIM
1.	(Currently Amended) A computer implemented method of generating a global checkpoint, the method comprising:
capturing a present time; 
calculating from configured parameters a future wakeup time for a subsequent set of snapshots from the present time; 
walking a database of meta file set objects to locate at least one meta file set object of a plurality of meta file set objects; 
calculating a retention period for a snapshot that is being created; and 
generating a global data-less snapshot for the at least one meta file set object and remote data file set objects associated with the at least one meta file set object, 
	wherein the at least one meta file set object describes a data structure that houses a name space of a spanning file set object describing a distinct sub-filesystem inside a distributed filesystem, and 
	wherein the remote data file set objects include a data structure that houses data associated with a file of the at least one meta file set object and are associated with the at least one meta file set object spanning two or more nodes. 
2.	(Canceled). 
3.	(Currently Amended) The computer implemented method as in claim 1 [[2]], further comprising: 
performing an incremental distributed recovery on only a subset of the two or more nodes spanned by the remote data file set objects.
4.	(Original) The computer implemented method as in claim 1, further comprising:
saving node location information for the at least one meta file set object where the global data-less snapshot originated. 
5.	(Original) The computer implemented method as in claim 1, further comprising: 
saving node location information for each data file set object that has also participated in the global data-less snapshot. 
6.	(Original) The computer implemented method as in claim 1, further comprising: 
saving a status of whether a file set being snapshotted is a meta file set object or a data file set object. 
7.	(Original) The computer implemented method as in claim 1, further comprising: 
saving a master file checksum for the meta file set object and data file set objects. 
8.	(Original) The computer implemented method as in claim 1, further comprising:
	editing a root namespace objects list of data file set objects to install a previous snapshot. 
9.	(Currently Amended) A system for generating a global checkpoint comprising:
a computer processing device; and 
a global snapshot module stored within the computer processing device which performs the following operations: 
capturing a present time; 
calculating from configured parameters a future wakeup time for a subsequent set of snapshots from the present time; 
walking a database of meta file set objects to locate at least one of a plurality of meta file set objects; 
calculating a retention period for a snapshot that is being created; and 
generating a global data-less snapshot for at least one meta file set object and remote data file set objects associated with the at least one meta file set object, 
	wherein the at least one meta file set object describes a data structure that houses a name space of a spanning file set object describing a distinct sub-filesystem inside a distributed filesystem, and 
	wherein the remote data file set objects include a data structure that houses data associated with a file of the at least one meta file set object and are associated with the at least one meta file set object spanning two or more nodes. 
10.	(Canceled).
11. 	(Currently Amended) The system as in claim 9 [[10]], further comprising: 
a filesystem recovery module configured to perform an incremental distributed recovery on only a subset of the two or more nodes spanned by the remote data file set objects. 
12.	(Original) The system as in claim 11, wherein the filesystem recovery module is further configured to save node location information for the at least one meta file set object where the global data-less snapshot originated. 
13.	(Original) The system as in claim 11, wherein the filesystem recovery module is further configured to save node location information for each data file set object that has also participated in the global data-less snapshot. 
14.	(Original) The system as in claim 11, wherein the filesystem recovery module is further configured to save a status of whether a file set being snapshotted is a meta file set object or a data file set object. 
15.	(Original) The system as in claim 11, wherein the filesystem recovery module is further configured to save a master file checksum for the meta file set object and data file set objects. 
6.	(Original) The system as in claim 11, wherein the filesystem recovery module is further configured to edit a root namespace objects list of data file set objects to install a previous snapshot. 
17.	(Currently Amended) A non-transitory computer-readable medium storing instructions which, when executed by one or more processors, cause the one or more processors to perform a global checkpoint operation, the operation comprising:
capturing a present time; 
calculating from configured parameters a future wakeup time for a subsequent set of snapshots from the present time; 
walking a database of meta file set objects to locate at least one of a plurality of meta file set objects; 
calculating a retention period for a snapshot that is being created; and 
generating a global data-less snapshot for at least one meta file set object and remote data file set objects associated with the at least one meta file set object, 
	wherein the at least one meta file set object describes a data structure that houses a name space of a spanning file set object describing a distinct sub-filesystem inside a distributed filesystem, and 
	wherein the remote data file set objects include a data structure that houses data associated with a file of the at least one meta file set object and are associated with the at least one meta file set object spanning two or more nodes. 
18.	(Canceled).

19.	(Currently Amended) The non-transitory computer-readable medium as in claim 17 [[18]], wherein the instructions further cause the one or more processors 
	perform an incremental distributed recovery on only a subset of the two or more nodes spanned by the remote data file set objects. 
20.	(Currently Amended) The non-transitory computer-readable medium as in claim 17, wherein the instructions further cause the one or more processors 
	edit a root namespace objects list of data file set objects to install a previous snapshot.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  The Examiner has considered Applicant’s Arguments/Remarks filed (pages 6-10) dated May 4, 2022, regarding the features of claims 1, 9 and 17, the claimed features “generating a global data-less snapshot for the at least one meta file set object and remote data file set objects associated with the at least one meta file set object, wherein the at least one meta file set object describes a data structure that houses a name space of a spanning file set object describing a distinct sub-filesystem inside a distributed filesystem, and wherein the remote data file set objects include a data structure that houses data associated with a file of the at least one meta file set object”, “and are associated with the at least one meta file set object spanning two or more nodes”, and in conjunction with other elements of the independent claims would not found anticipated or obvious over the prior art made of record. 
	The prior art Duggal et al. (US 9,767,106) discloses a method can include loading a first snapshot of data stored on a storage device, the first snapshot being verified. The method can further include capturing a second snapshot of data stored on the store device after waiting an interval of time from creation of the first snapshot. The method can further include generating a list of closed files between the two snapshots by differentiating the first snapshot and the second snapshot. The method can additionally include verifying the second snapshot by comparing the closed files in the list of closed files by in the second snapshot to the closed files in the storage device, which is an active snapshot.
The prior art Taylor et al.  (US 2013/0111262) provides a system that distributes data for a distributed filesystem across multiple cloud storage systems. Two or more cloud controllers collectively manage distributed filesystem data that is stored in one or more cloud storage systems; the cloud controllers cache and ensure data consistency for the stored data. Whenever each cloud controller receives new data from a client, it outputs an incremental metadata snapshot for the new data that is propagated to the other cloud controllers and an incremental data snapshot containing the new data that is sent to a cloud storage system. During operation, a backup cloud controller associated with the distributed filesystem is also configured to receive each (incremental) metadata snapshot, such that, upon determining the failure of a cloud controller, the backup cloud controller can immediately begin receiving data requests from clients associated with the failed cloud controller.
	The prior art Greer et al. (US 2017/0344430) discloses an apparatus comprises a storage device to store a reference namespace comprising a plurality of logical blocks that correspond to physical blocks of a memory, to receive a request to create a first snapshot namespace based on the reference namespace, and to initialize a plurality of logical blocks of the first snapshot namespace to map to corresponding logical blocks of the reference namespace.
		The resulting of combining references would still fail to disclose the above limitations. After a further search and a thorough examination of the present application and in light of the prior arts made of record, claims are allowed.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance.”
CONTACT INFORMATION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thuy (Tiffany) Bui whose telephone number is (571)270-3423. The examiner can normally be reached on Mon - Fri 7:00-3:30 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alford Kindred can be reached on (571)272-4037. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Thuy (Tiffany) Bui/ 
Examiner, Art Unit 2153/
/ALFORD W KINDRED/Supervisory Patent Examiner, Art Unit 2153